Citation Nr: 1542762	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  14-08 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel







INTRODUCTION

The Veteran served on active duty on April 1970 to January 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  


FINDING OF FACT

The Veteran's bilateral knee disabilities were caused by a service-connected left ankle disability.


CONCLUSION OF LAW

The criteria for service connection for bilateral knee degenerative joint disease as secondary to the service-connected left ankle disability have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to substantiate a service connection claim, there must be sufficient evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran does not contend, and the record does not reflect, that his diagnosed arthritis of the bilateral knees is directly related to his service.  Instead, he maintains that since his release from the military, his service-connected left ankle has been so unstable and weak that he has fallen on numerous occasions, often down to his knees, causing pain.  The Veteran is competent to report such falls.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In this regard, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder, or for increased in disability caused by a service connected disorder.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran first reported bilateral knee pain as a result of falls during a February 2005 VA examination of his service-connected left ankle.  VA chiropractic notes from August 2005 to November 2005 reflect laxity of the ligaments of the left ankle, as well as the Veteran's reports of falling as a result of left ankle instability.  In November 2005, the Veteran reported that he twists his right knee during these falls.

A private chiropractor, Dr. J.C., evaluated the Veteran in April 2010 and noted swelling in the suprapatellar bursa and inferior patella bursa in both knees.  Both knees were tender to palpation, and there was positive crepitation and grinding on the patella.  Dr. C. noted that the Veteran's left ankle was weak on eversion and that "when [the Veteran's] ankles give out, the knees have been so bad, it has been very sore."  Dr. C. diagnosed the Veteran with patellar femoral arthralgia, bilateral knee strain/inflammation with subpatellar bursitis, complicated by chondromalacia patella and weakness in the ankles, left worse than right.  

Degenerative joint disease (DJD) of the knees was shown on a November 2010 VA x-ray study.

In an April 2012 VA opinion report, a VA nurse practitioner found the bilateral knee disabilities were not related to the service-connected left ankle disability.  She noted that the Veteran had only recently sought treatment for bilateral knee disabilities.  The reviewer indicated that the Veteran did not report knee pain prior to 2010, and even noted a review of the chiropractic notes dating to 2005, but indicated that there was no evidence of knee pain.  She discussed a June 2010 VA clinical note which showed treatment for prepatellar bursitis as a result of a fall related to left ankle instability, but noted that the bursitis was "acute and transitory."  The examiner noted age and occupation (auto repairman) as factors in the development of DJD of the knees and not the left ankle disability.

In a December 2013 VA examination by a physician, the examiner came to a similar conclusion.  He indicated the bilateral knee DJD was not related to the left ankle disability.  He stated there is no documentation the Veteran had an abnormal gait or limp that might lead to abnormal forces on his knees and the onset of pain was not substantial until 2005.  Similarly, he noted age and occupation contributed to the development of DJD instead of the left ankle disability.

Against this background are Dr. C.'s treatment notes, attributing the Veteran's bilateral knee disabilities to the unstable service-connected left ankle.  Dr. C. indicated that the Veteran has weakness of the left ankle and while walking, his ankle gives out, causing him to fall down and contuse his knees.  There is often soreness and swelling in the knees after a fall.  Dr. C. stated the Veteran has migrating knee pain due to his complicating factors of his ankle, advancing patella femoral arthralgia, DJD of the knees and early stages of chondromalacia patella.  Dr. C. pointed out that he has treated the Veteran for musculoskeletal disabilities since 1972, and he concluded the left ankle weakness and subsequent falls onto his knees resulted in the development of the Veteran's bilateral knee disability.

Dr. C. submitted an etiology opinion in December 2011, reinforcing his previous notes indicating that continued instability of the left ankle causes the Veteran to easily turn his ankle over, causing repeated falls and further injury to his knees.  He indicated the Veteran has progressive degenerative destruction of both knees with varum deformity, which is secondary to his left ankle disability.  Dr. C. stated that this is very typical of a primary condition causing secondary problems.

The VA opinions from April 2012 and December 2013 are at odds with Dr. C.'s reports.  Both VA examiners are medical professionals and competent to render opinions in this matter.  The Board finds that Dr. C. is also competent to render an opinion on a bilateral knee disability, given his chiropractic training.

The VA examiners indicated that the Veteran was not treated for his knee disability until 2010, and that his occupation and age were significant contributing factors in the current knee disability and not the left ankle.  However, they failed to provide adequate rationale as to the Veteran's continued falls related to his left ankle, and how those falls contributed to and continue to impact the knee disability.  The April 2012 VA reviewer also relied on an inaccurate history, stating that there was no evidence of knee pain in the record prior to 2010, when in fact the Veteran has reported bilateral knee pain consistently since 2005.  Thus, these reports are less persuasive and of less probative value.

Although Dr. C. did not have the benefit of reviewing the complete record, his analysis and findings are consistent with the Veteran's medical history and evidence of record.  Therefore, his opinions are of significant probative weight as they are more persuasive.

The most probative evidence of record shows (1) the Veteran is service connected for a left ankle condition, (2) he has a current disability of the bilateral knees (best characterized as DJD), and (3) his bilateral knee DJD was caused by his left ankle disability.  See 38 C.F.R. § 3.310; Allen, 7 Vet. App. at 439.

Based on the totality of the lay and medical evidence, and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of secondary service connection for bilateral knee DJD.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for bilateral knee degenerative joint disease, as secondary to a service-connected left ankle disability, is granted.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


